GPS FUNDS II THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT dated as of July 16, 2014, to the Custody Agreement, dated as of March 31, 2011, as amended September 1, 2012 and March 6, 2014 (the "Agreement"), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds of the Agreement; and WHEREAS, Article 15.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Amended Exhibit C shall be superseded and replaced in its entirety with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS II U.S. BANK NATIONAL ASSOCIATION By: /s/ Carrie E. Hansen By: /s/ Michael R. McVoy Name: Carrie E. Hansen Name: Michael R. McVoy Title: President Title: Senior Vice President 7/2014 1 Amended Exhibit C to the Custody Agreement – GPS Funds II Separate Series of GPS Funds II Name of SeriesDate Added GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund GuideMark Global Real Return Fund GuidePath Multi-Asset Income Asset Allocation Fund GuidePath Fixed Income Allocation Fund GuidePath Altegris Diversified Alternatives Allocation Fund 7/2014 2
